DETAILED ACTION
	This final rejection is responsive to communication filed June 17, 2022.  Claims 1-4, 6, 10, 11, 13, 14, 16-20 are currently amended.  Claims 1-20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yueh et al (8,468,174 B1) (‘Yueh’) in view of Turner et al. (US 2018/0032528 A1) (‘Turner’).

With respect to claim 1, Yueh teaches a method, comprising: 
receiving, by a virtual data source manager (VDSM) executing on a computer system, a virtual data source (VDS) creation request to create a particular VDS (col. 9 lines 55-67) based on an origin and an ingestion routine (col. 10 lines 16-50); and 
using, by the VDSM, the ingestion routine to create the particular VDS that is representative of data stored at the origin (col. 10 lines 63-67); 
receiving a data request corresponding to the origin (col. 4 lines 26-29).

Yueh does not explicitly teach a data source including a bitmap index that is representative of data stored at the origin, wherein the bitmap index of the data source is partitioned and distributed across multiple nodes of a compute cluster; in response to receiving a data request corresponding to the origin, causing a query to be distributed amongst the multiple nodes that collectively include the bitmap index of the particular data source; obtaining an aggregate result from the multiple nodes for the query; and returning the aggregate result to an issuer of the data request.
Turner teaches a data source including a bitmap index that is representative of data stored at the origin, wherein the bitmap index of the data source is partitioned and distributed across multiple nodes of a compute cluster (paragraphs 4, 17-18, 81); 
in response to receiving a data request corresponding to the origin, causing a query to be distributed amongst the multiple nodes that collectively include the bitmap index of the particular data source (paragraphs 4, 19, 71-73 and 75); 
obtaining an aggregate result from the multiple nodes for the query (paragraphs 19, 48, 77 and 86); and 
returning the aggregate result to an issuer of the data request (paragraphs 19, 48 and 69-70).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the virtual data source of Yueh to include a bitmap index and querying the bitmap index as taught by Turner to enable an improved virtual database capable of processing big data thereby enabling near-real-time query results of data from multiple data sources and platforms.  A person having ordinary skill in the art would be motivated to make this combination because it would entail substituting the database system of Turner with that virtual database system of Yueh.

With respect to claims 2 and 11, Yueh in view of Turner teaches further comprising: 
prior to causing the query to be distributed, the VDSM determining based on metadata that identifies data stored at a given VDS managed by VDSM, that the bitmap index included in the particular VDS includes requested data corresponding to the data request (Turner, paragraphs 4-5, 21, 58, 70 and 86).

With respect to claim 3, Yueh in view of Turner teaches wherein the VDS creation request identifies a set of data filters for selecting a subset of the data stored at the origin of the particular VDS (Yueh, col. 9 line 55 – col. 10 line 50).

With respect to claim 4, Yueh in view of Turner teaches wherein the VDS creation request identifies a set of data transformation for transforming data of the origin from a first value to a second value (Yueh, col. 9 line 55 – col. 10 line 50).

With respect to claim 5, Yueh in view of Turner teaches further comprising: causing, by the VDSM, a user interface to be displayed to a user via a user device, wherein the user interface permits the user to invoke functions included in an API by selecting one or more options displayed in the user interface (Yueh, Figs. 4-6 and 10, col. 10 lines 1-50).

With respect to claim 6, Yueh in view of Turner teaches the method of claim 5, wherein the one or more options include an option to select a particular origin from a list of origins upon which to create a VDS, and wherein the VDS creation request identifies a selection by the user of the origin of the particular VDS from the list of origins (Yueh, col. 9 line 65 – col. 10 line 15).

With respect to claim 9, Yueh in view of Turner teaches wherein the origin is an original data source corresponding to a relational database (Yueh, col. 9 lines 65-67).

With respect to claim 10, Yueh teaches a non-transitory computer readable medium having program instructions stored thereon that are executable to cause a computer system to perform operations comprising:  
receiving a request to create a virtual data source VDS (col. 9 lines 55-67), wherein the request identifies an origin of the VDS and metadata for identifying an ingestion routine (col. 10 lines 16-50); and 
in response to receiving the request, creating the VDS by causing the ingestion routing to be performed to ingest data from the origin (col. 10 lines 63-67); and
receiving a data request corresponding to the origin (col. 4 lines 26-29).
Yueh does not explicitly teach a data source including a bitmap index that is representative of data stored at the origin, wherein the bitmap index of the data source is partitioned and distributed across multiple nodes of a compute cluster; in response to receiving a data request corresponding to the origin, causing a query to be distributed amongst the multiple nodes that collectively include the bitmap index of the particular data source; obtaining an aggregate result from the multiple nodes for the query; and returning the aggregate result to an issuer of the data request.
Turner teaches a data source including a bitmap index that is representative of data stored at the origin, wherein the bitmap index of the data source is partitioned and distributed across multiple nodes of a compute cluster (paragraphs 4, 17-18, 81); 
in response to receiving a data request corresponding to the origin, causing a query to be distributed amongst the multiple nodes that collectively include the bitmap index of the particular data source (paragraphs 4, 19, 71-73 and 75); 
obtaining an aggregate result from the multiple nodes for the query (paragraphs 19, 48, 77 and 86); and 
returning the aggregate result to an issuer of the data request (paragraphs 19, 48 and 69-70).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the virtual data source of Yueh to include a bitmap index and querying the bitmap index as taught by Turner to enable an improved virtual database capable of processing big data thereby enabling near-real-time query results of data from multiple data sources and platforms.  A person having ordinary skill in the art would be motivated to make this combination because it would entail substituting the database system of Turner with that virtual database system of Yueh.

With respect to claim 12, Yueh in view of Turner teaches wherein the operations further comprise: managing a pool of resources by allocating resources of the pool to the VDS and one or more services maintained by the computer system (Yueh, col. 7 lines 52-65; col. 9 line 55 – col. 10 line 15).

With respect to claim 13, Yueh in view of Turner teaches the medium of claim 12, wherein the operations further comprise: providing an application programming interface (API) (col. 5 lines 13-36; col. 9 lines 42-54) that permits an external entity to issue requests to the computer system to perform one or more functions in relation to the VDS, wherein the providing includes allocating at least one resource from the pool as an API server for implementing the API (Yueh, col. 7 lines 52-65; col. 9 line 55 – col. 10 line 15).

With respect to claim 14, Yueh in view of Turner teaches medium of claim 12, wherein the creating includes: allocating at least one resource from the pool to a compute cluster for implementing the VDS, wherein the compute cluster implements a plurality of VDSs managed by the computer system (Yueh, col. 7 lines 52-65; col. 9 line 55 – col. 10 line 15).

With respect to claim 15, Yueh in view of Turner teaches medium of claim 10, wherein the origin is a second VDS created based on data stored at a corresponding original data source (Yueh, col. 9 line 55 – col. 10 line 15).

With respect to claim 16, Yueh teaches a method, comprising: 
maintaining, by a virtual data source manager (VDSM) executing on a computer system, a virtual data source (VDS) registry for a plurality of virtual data sources (VDSs), wherein the VDS registry includes, for a given one of the plurality of VDSs (Yueh, col. 9 line 55 – col. 10 line 15); 
receiving, by the VDSM, a request for information stored in a set of original data sources corresponding to the plurality of VDSs (col. 4 lines 26-29); and 
processing, by the VDSM, the request against the plurality of VDSs without accessing the set of original data sources (col. 3 lines 58-64). 

Yueh does not explicitly teach metadata that is indicative of data represented in a bitmap index included in that given VDS; or wherein the processing includes identifying, based on the VDS metadata, a particular one of the plurality of VDSs having a bitmap index corresponding to the request, wherein the bitmap index of the particular VDS is partitioned and distributed across multiple nodes of a computer cluster; and sending, to the multiple nodes, one or more queries that are based on the request; or obtaining an aggregate result from the multiple nodes for the one or more queries.
Turner teaches metadata that is indicative of data represented in a bitmap index included in that given VDS (paragraphs 4-5, 21, 58, 70 and 86); 
wherein the processing includes identifying, based on the VDS metadata, a particular one of the plurality of VDSs having a bitmap index corresponding to the request (paragraphs 4-5, 21, 58, 70 and 86), wherein the bitmap index of the data source is partitioned and distributed across multiple nodes of a compute cluster (paragraphs 4, 17-18, 81); 
sending, to the multiple nodes, one or more queries that are based on the request (paragraphs 4, 19, 71-73 and 75); and
obtaining an aggregate result from the multiple nodes for the one or more queries (paragraphs 19, 48, 77 and 86).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the virtual data source of Yueh to include a bitmap index and querying the bitmap index as taught by Turner to enable an improved virtual database capable of processing big data thereby enabling near-real-time query results of data from multiple data sources and platforms.  A person having ordinary skill in the art would be motivated to make this combination because it would entail substituting the database system of Turner with that virtual database system of Yueh.

With respect to claim 18, Yueh in view of Turner method of claim 16, further comprising: receiving, by the VDSM, a VDS creation request to create the particular VDS (Yueh, col. 9 lines 55-67);
 using, by the VDSM in response to the VDS creation request, an ingestion routine to ingest data stored at an origin into the bitmap index of the particular VDS (col. 10 lines 63-67; Turner, paragraph 4, 17-18, 81); and 
updating, by the VDSM, the VDS registry to include VDS metadata for the particular VDS (col. 9 lines 55 – col. 10 line 50).

With respect to claim 19, Yueh in view of Turner method of claim 16, wherein the processing includes: determining, by the VDSM, whether an issuer of the request for information is included in a list of issuers permitted to access information from the particular VDS (Yueh, col. 6 lines 43-65).

With respect to claim 20, Yueh in view of Turner method of claim 16, wherein the processing includes: aggregating, by the VDSM, information returned by at least two different VDSs for a query to generate a result; and returning, by the VDSM, the result to an issuer of a request associated with the query (Yueh, col. 9 line 55 – col. 10 line 67; Turner, paragraphs 19, 48 and 69-70).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yueh in view of Turner as applied to claim 6 above, and further in view of Kuchibhotla et al. (US 20200201526 A1) (‘Kuchibhotla’).

With respect to claim 7, Yueh in view of Turner teaches selection options.
Yueh in view of Turner does not explicitly teach wherein the one or more options include an option to select a set of software plugins from a library of software plugins maintained by the VDSM, wherein a given software plugin from the library is executable to perform a respective set of functions in relation to the particular VDS.
Kuchibhotla teaches wherein the one or more options include an option to select a set of software plugins from a library of software plugins maintained by the VDSM, wherein a given software plugin from the library is executable to perform a respective set of functions in relation to the particular VDS (Kuchibhotla, paragraphs 66-68 and 70).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the options of Yueh to include software based options as taught by Kuchibhotla to enable a more seamless, customized approach in generating virtual sources, thereby improving user experience.  Both references are drawn to selection options for virtual environments, and thus this modification would be obvious.
With respect to claim 8, Yueh in view of Turner and Kuchibhotla teaches the method of claim 7 wherein the particular VDS is associated with a first set of software plugins that is different than a second set of software plugins associated with a second particular VDS managed by the VDSM (Kuchibhotla, paragraphs 66-68 and 70).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yueh in view of Turner as applied to claim 16 above, and further in view of Wu et al. (US 2017/0154073 A1) (‘Wu’)

With respect to claim 17, Yueh in view of Turner wherein the processing includes: prior to sending the one or more queries, causing execution of a consumption routine to convert to bitmap data.
Yueh in view of Turner does not explicitly teach converting the one or more queries from a first format corresponding to the set of original data sources to a second, different format corresponding to the at least one VDS.
Wu teaches converting the one or more queries from a first format corresponding to the set of original data sources to a second, different format corresponding to the at least one VDS (paragraphs 34, 39 and 44).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the query of Turner to be converted to a different format as taught by Wu to enable querying of data having different formats.  A person would be motivated to make the modification because it would only entail swapping one query format for another.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        September 13, 2022